Case: 12-30935          Document: 00512278460              Page: 1         Date Filed: 06/18/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                        FILED
                                                                                       June 18, 2013
                                          No. 12-30935
                                        Summary Calendar                               Lyle W. Cayce
                                                                                            Clerk

IN RE: VIOXX PRODUCTS LIABILITY LITIGATION

------------------------------------------------------------------------------

WALTER J. ROACH, JR., Administrator of the Estate of Joanne I. Roach,
Deceased,

                 Plaintiff - Appellant

v.

MERCK AND COMPANY, INCORPORATED,

                 Defendant - Appellee


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:05-MD-1657


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        This appeal concerns one of the remaining personal injury claims in the
Vioxx litigation.         The district court granted Merck’s motion for summary
judgment, concluding that the Plaintiff’s action was barred by the applicable


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-30935       Document: 00512278460           Page: 2    Date Filed: 06/18/2013

                                       No. 12-30935

statute of limitations. We AFFIRM the district court’s order granting summary
judgment in favor of Merck for essentially the same reasons set forth in its Order
& Reasons.1




       1
         Plaintiff-Appellant argues, for the first time on appeal, that Merck waived its statute
of limitations defense. We can find no indication in the record that Plaintiff-Appellant made
this argument in the district court. Keeping with our well-settled rule that “arguments not
raised before the district court are waived and cannot be raised for the first time on appeal,”
we do not address the argument. LeMaire v. Louisiana Dept. of Transp. & Dev., 480 F.3d 383,
387 (5th Cir. 2007).

                                               2